DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	Claims 1-4, 9-13, 15, 18-27 are pending.

Restriction/Election Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-4, 9-13, 15 and 18-23, drawn to methods for site-specific modification of DNA or RNA by two gene editing systems: the first comprising a sequence-targeting protein, a non-nuclease effector enzyme, and a scaffold RNA that can bind both the sequence-targeting protein and non-nuclease effector enzyme; and the second system comprising a sequence-targeting protein and a scaffold RNA that can bind the sequence-targeting protein.
Group 2, claims 24-27, drawn to nucleic acids encoding or cells containing nucleic acids encoding two gene editing systems: the first comprising a sequence-targeting protein, a non-nuclease effector enzyme, and a scaffold RNA that can bind both the sequence-targeting protein  and non-nuclease effector enzyme; and the second system comprising a sequence-targeting protein and a scaffold RNA that can bind the sequence-targeting protein.

Groups 1 and 2 are drawn to products (group 2) and methods of using (group 1).  The groups lack unity because even though they share the technical feature of “two gene editing systems: the first comprising a sequence-targeting protein, a non-nuclease effector enzyme, and a scaffold RNA that can bind both the sequence-targeting protein and non-nuclease effector enzyme; and the second system comprising a sequence-targeting protein and a scaffold RNA that can bind the sequence-targeting protein” the technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Zalatan (Zalatan et al., Cell (2015) 160, 339–350) and Mali (Mali et al., Nature Methods (2013) 10:10, 957-963).
	Zalatan teaches “Genomic Regulatory Programming Using CRISPR and Multi-Domain Scaffolding RNAs” (Figure 1, title) in which two gene editing systems are deployed in a cell (Fig 1B).  One system contains a RNA scaffold to which dCas9 (i.e. a sequence-targeting protein) and a transcriptional activator (i.e. a non-nuclease effector) are bound (Fig 1B, left).  A second system contains a different RNA scaffold bound to a dCas9 (a second sequence-targeting protein) (Fig 1B, right).  Zalatan does not teach wherein the non-nuclease effector is an enzyme.  However, Mali teaches a non-nuclease effector bound to an RNA scaffold to which dCas9 is also bound, can be an “any of the major chromatin-remodeling complexes, including Swi-Snf, histone acetylases and deacetylases, methylases and demethylases, kinases and phosphatases, DNA methylases and demethylases, and others” (page 959, col 2), which are all enzymes that catalyze the addition or removal of functional groups to DNA or histones.  It would have been obvious to one skilled in the art to include a chromatin-remodeling enzyme to the first gene editing system since it amounts to simple exchange of one protein for another to achieve gene-specific transcriptional regulation.  

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The groups of species listed below do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Species Group A: Claim 1 refers to an RNA recruiting motif and an RNA binding domain.  The claim is not so limited to a specific RNA recruiting motifs and RNA binding domains and therefore refer to a genus of possible RNA recruiting motifs and RNA binding domains.  Possible RNA recruiting motif and RNA binding domain species are recited in claim 9 and indicated in the specifications in Table 2.  There is a common mechanism of RNA-protein binding that is common to all members of the genus; however, the structure is not special because Zalatan describes three different RNA-protein binding pairs, including MS2, PCP and Com (Figure 2A), so there is an a postiori lack of unity.  
Species Group B: Claim 1 refers to non-nuclease effector enzymatic activity.  The claims are not so limited to a specific enzymatic activity and therefore refer to a genus of possible non-nuclease effector enzymatic activity.  Possible non-nuclease enzyme activities are recited in claims 11-13 and indicated in the specifications in pages 23-24 and table 3.  These effectors and their activities have different reactants, products, catalytic mechanisms, binding affinities, structures and cellular consequences (i.e. increased/decreased transcription, chromatin structure, gene editing).  Therefore there is no structure, mechanism or effect that is common to all members of the genus, so there is an a priori
Species Group C: Claim 1 refers to a sequence-targeting protein.  The claims are not so limited to a specific sequence-targeting protein and therefore refer to a genus of possible sequence-targeting proteins.  Possible sequence-targeting protein are described in the specifications on pages 14-16.  Sequence-targeting proteins have different structures, bind different guiding nucleic acid sequences, are different sizes, have different PAM requirements, have different heterologous proteins fusions, and have different efficiencies of modifying targets, and result in different modifications to the target nucleic acids (catalytically dead vs nickase vs completely active).  Therefore there is no feature that is common to all members of the genus, so there is an a priori lack of unity.   

Applicant’s Response
The species restrictions are as follows: 
Regarding Species Group A, Applicant must elect one RNA recruiting motif and RNA binding domain from the list in Table 2.
Regarding Species Group B, Applicant must elect one non-nuclease effector enzymatic activity.  Claims will be examined or withdraw in accordance with the election.  For example, if the elected enzymatic activity is demethylase activity, then claim 13 will be withdrawn.
If Applicant chooses deamination activity, applicant must also elect whether the activity is cytidine deamination activity or adenosine deamination activity.
Regarding Species Group C, Applicant must elect one sequence-targeting protein from those described in pages 14-16 of the specification.
If Applicant chooses a Cas protein, Applicant must further elect the specific Cas protein (i.e. Cas6, Cas9, Cas10, etc) from the list on page 14.
If Applicant chooses a Cas9 protein, Applicant must further elect a specific Cas9 homolog (i.e. S. pyogenes or S. thermophilus, etc.) from the list on pages 14-15. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic:  1.

Means For Traversal
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner 

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Product-Process Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636